ICJ_130_PedraBranca_MYS_SGP_2008-05-23_JUD_01_ME_06_EN.txt.              SEPARATE OPINION OF JUDGE AD HOC
                     SREENIVASA RAO



   Sovereignty over Pedra Branca/Pulau Batu Puteh belongs to Singapore —
Sovereignty over Middle Rocks also belongs to Singapore and not to Malay-
 ia — Johor never had had original title and did not do so as of 1847 — Malay-
 ia did not discharge the required burden of proof and could not produce certain
and conclusive evidence that Johor ever had possession of Pedra Branca/Pulau
Batu Puteh to sustain its claim that Johor had original title based on immemo-
 ial possession — General historical references and the private activities of the
Orang Laut are not sufficient to establish the claim of original title — Effective
display of State authority or conduct à titre de souverain involving continuous
and uncontested possession of the rock is essential — Both Johor and Britain,
 nitially, did not show any interest and hence any intention to acquire title —
Status of Pedra Branca/Pulau Batu Puteh was indeterminate in 1847 — Pedra
Branca/Pulau Batu Puteh was not terra nullius as Johor could be deemed to
have discovered it and had an inchoate title — Johor’s title needed perfection
particularly in the face of growing manifestation on the part of Britain to
acquire sovereignty — Peaceful, long, continuous possession and exercise of
State functions by Britain and Singapore going beyond the needs of manage-
ment of the lighthouse for over 100 years — Lack of protest and even accept-
ance by Johor of the authority of Singapore over the rock and the waters around
 t — Johor’s categorical reply to Singapore in 1953 stating it had no claim to
ownership of Pedra Branca/Pulau Batu Puteh provides certain and conclusive
evidence that Singapore had sovereignty over Pedra Branca/Pulau Batu Puteh
by 1953 and maintained it ever since — Middle Rocks and South Ledge, which
 s a low-tide elevation, also belong to Singapore as both fall within the custom-
ary 3-mile territorial sea limit of Pedra Branca/Pulau Batu Puteh.




   1. I agree with the decision of the Court that sovereignty over Pedra
Branca/Pulau Batu Puteh belongs to Singapore. I do not, however, agree
with the decision of the Court that sovereignty over Middle Rocks
belongs to Malaysia. The Court left the question of sovereignty over
South Ledge pending and leaves it to be determined as part of the delimi-
 ation of the territorial sea boundaries among the States concerned. I
have no difficulty with this conclusion except that I hold the view that, if
Middle Rocks is also held to be under the sovereignty of Singapore,
South Ledge would also belong to Singapore. Accordingly, I voted in
 avour of operative clauses (1) and (3) and voted against operative
clause (2).

145

   2. Even though my conclusion is the same as that of the Court in hold-
 ng that Singapore has sovereignty over Pedra Branca/Pulau Batu Puteh,
 he reasons that guide me are different from those of the Court. I differ
particularly with the view of the Court that it satisfied Malaysia to hold
 hat Johor had original title over Pedra Branca/Pulau Batu Puteh as of
1847. This view is central and crucial to the later treatment of the mat-
erial and conclusions of the Court that that title eventually, by virtue of
acts à titre de souverain performed by Singapore and the conduct of
Johor/Malaysia during the period 1852 to 1952, got transferred or passed
on to Singapore but only with respect to Pedra Branca/Pulau Batu Puteh
and not in respect of Middle Rocks.


      BURDEN OF PROOF AND THE STANDARD THAT PROOF BE CERTAIN
                          AND CONVINCING

   3. The Court stressed that it is the duty of each of the Parties to prove
 he claims it asserted (Judgment, para. 45). Accordingly, it stressed that it
 s for Malaysia to produce evidence to prove that the Sultanate of Johor
held original title to Pedra Branca/Pulau Batu Puteh and retained it up to
 he 1840s (ibid., para. 46). Even though it did not further elaborate on the
standard of proof, it is quite clear from the well-established jurisprudence
of the Court that it is incumbent upon Malaysia to prove with certainty
 hat the claim it makes is sound in law and to establish conclusively the
 acts on which the claim of Johor’s original title is based. That this is the
standard of proof that is required is clear from the pronouncement of the
Court in the Nicaragua case. Referring to Article 53 of its Statute and
clarifying the standard of proof that is required to “satisfy itself”, the
Court noted that it


      “must attain the same degree of certainty as in any other case that
      the claim of the party appearing is sound in law, and, so far as the
      nature of the case permits, that the facts on which it is based are
      supported by convincing evidence” (Military and Paramilitary
      Activities in and against Nicaragua (Nicaragua v. United States of
      America), Merits, Judgment, I.C.J. Reports 1986, p. 24, para. 29).

I find that Malaysia failed to discharge the burden of proof incumbent
upon it to prove with certainty and convincingly that Johor had original
 itle over Pedra Branca/Pulau Batu Puteh on the basis of immemorial
possession.
   4. The only proof Malaysia could offer to the Court which it notes
relates to the fact that “[t]he Sultanate [of Johor] covered all the islands
within this large area, including all those in the Singapore Straits, such as
Pulau Batu Puteh and the islands to the north and south of the Straits,

146

 aking in Singapore Island and the adjacent islands” (Judgment, para. 47).
In addition, it was submitted by Malaysia that “Pulau Batu Puteh, sitting
at the eastern entrance of the Singapore Straits, lies right in the middle of
 he old Sultanate of Johor” (ibid., para. 47). Malaysia also argued, and
 he Court accepted, that the Sultanate of Johor was a recognized sov-
ereign entity since 1512 “with a certain territorial domain under its sov-
ereignty” (ibid., para. 52) ; and as a clear indication of this position, the
Court also noted the incident involving the seizure of two Chinese junks
by the boats of the Dutch East India Company and the displeasure
expressed by the King of Johor to the Governor of Malacca (ibid.,
paras. 54-55). The Court also took note of three documents of 1824
 ibid., para. 56) and one article in the Singapore Free Press dated
25 May 1843 (ibid., para. 57) which portrayed in all too general terms the
maritime and geographical features of the Malay Kingdom. These docu-
ments are the basis of the Court’s observation that

      “from at least the seventeenth century until early in the nineteenth it
      was acknowledged that the territorial and maritime domain of the
      Kingdom of Johor comprised a considerable portion of the Malaya
      Peninsula, straddled the Straits of Singapore and included islands
      and islets in the area of the Straits. Specifically, this domain included
      the area where Pedra Branca/Pulau Batu Puteh is located.” (Ibid.,
      para. 59).
Yet, the material the Court examined and found to be of interest is too
general to be able to offer a clear or convincing case for it to conclude
 hat Johor had original and ancient title over “all the islands and islets
within the Straits of Singapore, which lay in the middle of this Kingdom,
and did thus include the island of Pedra Branca/Pulau Batu Puteh” (ibid.,
para. 68). Specific reference to Pedra Branca/Pulau Batu Puteh could
however be found only in the article in the Singapore Free Press but in
 he context of describing the menace of piracy and referring to pirates
who “‘go [there] for shelter and concealment’” (ibid., para. 57).

   5. In the absence of any clear and convincing exercise of Johor’s sov-
ereignty over these islands and islets, including more specifically Pedra
Branca/Pulau Batu Puteh, the Court’s observation of the lack of chal-
 enge to Johor’s sovereignty over these maritime features in the Straits of
Singapore (ibid., para. 68) appears to ring hollow and could not in all the
circumstances be seen as satisfying the conditions of “continuous and
peaceful display of territorial sovereignty (peaceful in relation to other
States) . . .”, a test laid down by the Island of Palmas case (Island of Pal-
mas Case (Netherlands/United States of America), Award of
4 April 1928, RIAA, Vol. II (1949), p. 839), which is treated as a custom-
ary principle of international law. Similarly, the Tribunal in the Eritrea/
Yemen case noted that :


147

         “The modern international law of the acquisition (or attribution)
      of territory generally requires that there be : an intentional display of
      power and authority over the territory, by the exercise of jurisdiction
      and state functions, on a continuous and peaceful basis. The latter
      two criteria are tempered to suit the nature of the territory and size
      of its population, if any.” (Award of the Arbitral Tribunal in the
      first stage of the proceedings between Eritrea and Yemen (Terri-
      torial Sovereignty and Scope of the Dispute, (1998) 22 RIAA, p. 268,
      para. 239.)

   6. That general references, such as those noted by the Court, cannot
 orm the basis for a legally valid claim to territory is evident from the
 urisprudence of the Court. Malaysia argued in the case concerning Sov-
ereignty over Pulau Ligitan and Pulau Sipadan (Indonesia/Malaysia)
 hat it acquired original title over Pulau Ligitan and Pulau Sipadan
 hrough consecutive transfers of title, but could not present any docu-
ment to show that such transfer of title specifically related to the islands
 n dispute. The Court rejected its contentions and noted that “the islands
 n dispute are not mentioned by name in any of the international legal
 nstruments presented by Malaysia to prove the alleged consecutive trans-
 ers of title” (Judgment, I.C.J. Reports 2002, p. 674, para. 108). The
Court thus concluded that :

        “These documents, therefore, provide no answer to the question
      whether Ligitan and Sipadan, which are located at a considerable
      distance from the main island of Sulu, were part of the Sultanate’s
      dependencies.” (Ibid., p. 675, para. 109.)
  7. Similarly, in the Minquiers and Ecrehos case, the Court, after exam-
ning various treaties concerning the Channel Islands, observed that it

      “would therefore not be justified in drawing from them any conclu-
      sion as to whether the Ecrehos and the Minquiers at the time when
      these Treaties were signed were held either by the English or by the
      French King. This question depends on facts which cannot be
      deduced from the text of these Treaties.” (Minquiers and Ecrehos
      (France/United Kingdom), Judgment, I.C.J. Reports 1953, p. 54.)
   8. With respect to the article in the Singapore Free Press, it is evident
 hat it cannot provide any basis for the title of Johor which is otherwise
not proven or established. With respect to the probative value of news-
paper reports, the Court in the Nicaragua case treated the press reports
not as evidence capable of proving facts, but as material which could nev-
ertheless contribute, in some circumstances, to corroborate the existence
of a fact, that is, as illustrative material additional to other sources of
evidence (Military and Paramilitary Activities in and against Nicaragua
 Nicaragua v. United States of America), Merits, Judgment, I.C.J.

148

Reports 1986, pp. 40-41, paras. 62-63). Press reports however could be
relied upon as evidence if they are the source of official government state-
ments, as it happened in the case of Certain Phosphate Lands in Nauru
(Nauru v. Australia) (Preliminary Objections, Judgment, I.C.J. Reports
1992, p. 254, para. 33). This is confirmed by the Court itself when it con-
sidered the probative value of the Singapore Free Press report “to lie in
 he fact that it corroborates other evidence that Johor had sovereignty
over the area in questions” (Judgment, para. 58). It is to this hard evi-
dence, independent of the press report, that we must look to be satisfied
of the claim of Johor’s original title.

   9. Malaysia also failed to sustain the claim of original title on the basis
of immemorial possession inasmuch as it could not show at any time con-
 inuous and uncontested possession over Pedra Branca/Pulau Batu Puteh,
which is a basic requirement to sustain such a claim. The Meerauge Arbi-
 ral Award, to which Malaysia referred, defined immemorial possession
 o mean possession “which has lasted for such a long time that it is
 mpossible to provide evidence of a different situation and of which any-
body recalls having heard talk” (ibid., para. 48). This quotation of the
Court, which is taken from the submission of Malaysia is, however,
 ncomplete. An equally important requirement is to be found in the sub-
sequent sentence of the Meerauge Award :


         “Dieser Besitz muss ferner ununterbrochen und unangefochten
      sein, und es ist selbstverständlich, dass der so qualifizierte Besitz bis
      in die Jetztzeit, das heisst bis zu der Zeit, in welcher die Differenz in
      der zum Abschluss eines Schiedsvertrages führenden Konstellation
      aufgetreten ist, fortgedauert haben müsste.” (Meerauge Arbitral
      Award (Austria/Hungary), 13 September 1902, Nouveau recueil gén-
      éral de traités, 3rd Series, Vol. III, p. 80 — internal citation omit-
      ted.)
         [“Moreover, this possession has to be uninterrupted and unchal-
      lenged, and it is self-evident that such possession must have subsisted
      up to the present, that is to say up to the point in time at which the
      dispute concerning the state of affairs that has led to the conclusion
      of a compromis has arisen.” [Translation by the Registry.]]

      EFFECTIVE DISPLAY OF STATE AUTHORITY AS THE BASIS FOR TITLE
                             TO TERRITORY

  10. Where original title to a given territory is sought to be established,
what is crucial are not indirect inferences or presumptions deduced from
“history” or the “Middle Ages” but evidence directly relating to effective
display of State authority. Referring to claims of original title based on
 mmemorial possession, in the Minquiers and Ecrehos case, the Court
observed that “[w]hat is of decisive importance . . . is not indirect pre-

149

sumptions deduced from events in the Middle Ages, but the evidence
which relates directly to the possession of Ecrehos and Minquiers groups”
 Minquiers and Ecrehos (France/United Kingdom), Judgment, I.C.J.
Reports 1953, p. 57). Similarly, in its Advisory Opinion in the Western
Sahara case, in response to Morocco’s claims to ties of sovereignty on the
ground of an alleged immemorial possession of the territory, the Court
noted that


      “what must be of decisive importance . . . is not indirect inferences
      drawn from events in past history but evidence directly relating to
      effective display of authority in Western Sahara at the time of its
      colonization by Spain and in the period immediately preceding that
      time” (Western Sahara, Advisory Opinion, I.C.J. Reports 1975,
      p. 43, para. 93).


 EXERCISE OF SOVEREIGN RIGHTS TO BE CONSISTENT WITH THE NATURE
                        OF THE TERRITORY

   11. The Court however, in the case of thinly populated or unsettled
countries or territories, is “satisfied with very little in the way of the
actual exercise of sovereign rights, provided that the other States could
not make out a superior claim” (Legal Status of Eastern Greenland, Judg-
ment, 1933, P.C.I.J., Series A/B, No. 53, p. 46). For example, the Court
 n the case concerning Maritime Delimitation and Territorial Questions
between Qatar and Bahrain accepted an unmanned light beacon con-
structed by Bahrain as sufficient to determine that Bahrain exercised sov-
ereignty over a small insular feature, Qit’at Jaradah. The Court observed :

        “Certain types of activities invoked by Bahrain such as the drilling
     of artesian wells would, taken by themselves, be considered contro-
     versial as acts performed à titre de souverain. The construction of
     navigational aids, on the other hand, can be legally relevant in the
     case of very small islands. In the present case, taking into account
     the size of Qit’at Jaradah, the activities carried out by Bahrain on
     that island must be considered sufficient to support Bahrain’s claim
     that it has sovereignty over it.” (Judgment, I.C.J. Reports 2001,
     pp. 99-100, para. 197.)
   12. In the case concerning Sovereignty over Pulau Ligitan and Pulau
Sipadan (Indonesia/Malaysia), the Court, finding very little by way of
exercise of sovereign authority by Indonesia, observed that while the
activities relied upon by Malaysia were “modest in number” they were
also “diverse in character and include legislative, administrative and
quasi-judicial acts”. It further noted that “[t]hey cover a considerable
period of time and show a pattern revealing an intention to exercise State

150

 unctions in respect of the two islands in the context of the administra-
 ion of a wider range of islands” (Judgment, I.C.J. Reports 2002, p. 685,
para. 148). Specifically, the Court found that a regulation governing the
collection of turtle eggs, and a designation of the island by Malaysia as a
protected space, was sufficient to rule that Malaysia had sovereignty over
 he island (ibid., p. 684, para. 143). Similarly, in the case concerning Ter-
ritorial and Maritime Dispute between Nicaragua and Honduras in the
Caribbean Sea (Nicaragua v. Honduras) Honduran effectivités on Bobel
Cay were also modest and consisted of little more than the installation of
an antenna and triangulation markers (Judgment, I.C.J. Reports 2007,
pp. 720-721, paras. 205, 207). Nevertheless, the Court, relying upon pro-
nouncements made in Legal Status of Eastern Greenland (Judgment,
1933, P.C.I.J., Series A/B, No. 53, p. 46) and Minquiers and Ecrehos
(France/United Kingdom) (Judgment, I.C.J. Reports 1953, p. 71) came
 o the conclusion that the
      “effectivités invoked by Honduras evidenced ‘an intention and will
      to act as sovereign’ and constitute a modest but real display of
      authority over the four islands” (Territorial and Maritime Dispute
      between Nicaragua and Honduras in the Caribbean Sea (Nicara-
      gua v. Honduras) Judgment, I.C.J. Reports 2007, p. 721, para. 208).


NATURE OF TIES BETWEEN THE SULTANATE OF JOHOR AND THE ORANG LAUT
   13. The Court also refers to the evidence supplied by Malaysia from
 he nineteenth century to suggest that the title of the Sultanate of Johor
“is confirmed by the ties of loyalty that existed between the Sultanate and
 he Orang Laut . . .” (Judgment, para. 70). On the basis of reports of
British officials it notes in paragraphs 71 to 74, the Court finds

     “that the nature and degree of the Sultan of Johor’s authority exer-
     cised over the Orang Laut who inhabited the islands in the Straits of
     Singapore, and who made this maritime area their habitat, confirms
     the ancient original title of the Sultanate of Johor to those islands,
     including Pedra Branca/Pulau Batu Puteh” (ibid., para. 75).
Yet, the evidence the Court relies on for its conclusion is weak and with-
out foundation to establish the ties of a kind that would go to show ties
of loyalty and allegiance to the Sultan of Johor and they certainly do not
amount to ties of sovereignty.

   14. The letter of J. T. Thomson (ibid., para. 71) was of Novem-
ber 1850, when the construction of the lighthouse was already underway.
John Crawfurd’s account (ibid., para. 72) was recorded in his journal of
1828. The selected passages from E. Presgrave belonged to his Report of
1828 (ibid., para. 73). These letters and reports could hardly be con-
sidered to be of ancient vintage and hence could not be treated as evi-

151

dence of Johor’s ancient and original title, if we are looking for proof of
such title in the period prior to 1840. Besides, they made no reference to
any display of Johor’s sovereign authority over the rock in question. Fur-
 her, if the full report of Presgrave is of any guidance it would establish
 hat the Sultan of Johor was no more than the “nominal” head of the
Orang Laut ; that they consider piracy as their principal mode of life and
 hat they are “ready to obey any leader” (Memorial of Malaysia, Vol. 3,
Ann. 27, para. 6) ; and that anyone, not only the Sultan of Johor, can
“hire the services of the Rayat or professional Pirates” (ibid., para. 13).
As the Court found in its Advisory Opinion on Western Sahara when
examining ties of political allegiance to a ruler :



      “Such an allegiance, however, if it is to afford indications of the rul-
      er’s sovereignty, must clearly be real and manifested in acts eviden-
      cing acceptance of his political authority. Otherwise, there will be no
      genuine display or exercise of State authority.” (Western Sahara,
      Advisory Opinion, I.C.J. Reports 1975, p. 44, para. 95.)

  15. Further, even if it is granted that the Orang Laut might have used
 he uninhabited island from time to time, Johor’s title to Pedra Branca/
Pulau Batu Puteh is not established as Malaysia is unable to show that
 he Sultan of Johor claimed territorial title to Pedra Branca/Pulau Batu
Puteh or considered them part of his possessions. The observation of the
Court in Sovereignty over Pulau Ligitan and Pulau Sipadan is directly to
 he point :
         “Malaysia relies on the ties of allegiance which allegedly existed
      between the Sultan of Sulu and the Bajau Laut who inhabited the
      islands off the coast of North Borneo and who from time to time
      may have made use of the two uninhabited islands. The Court is of
      the opinion that such ties may well have existed but that they are in
      themselves not sufficient to provide evidence that the Sultan of Sulu
      claimed territorial title to these two small islands or considered them
      part of his possessions. Nor is there any evidence that the Sultan
      actually exercised authority over Ligitan and Sipadan.” (Sovereignty
      over Pulau Ligitan and Pulau Sipadan (Indonesia/Malaysia), Judg-
      ment, I.C.J. Reports 2002, p. 675, para. 110.)


      EFFECTIVE OCCUPATION REQUIRES ACTS À TITRE DE SOUVERAIN


  16. In order for effective occupation to result in title over territory,
such occupation must be by a State, and not by private individuals. The
Court made this very clear in the case concerning Kasikili/Sedudu Island

152

(Botswana/Namibia). Namibia claimed that it had acquired title through
prescription on the basis of the use and peaceful occupation of Kasikili
Island by the Masubia. Namibia argued that for the most part the colo-
nial Power exercised effective control over the islands “through the
modality of ‘indirect rule’, using the chiefs and political institutions of the
Masubia to carry out the directives of the ruling power, under the control
and supervision of officials of that power” (Kasikili/Sedudu Island (Bot-
swana/Namibia), Judgment, I.C.J. Reports 1999 (II), p. 1104, para. 94).
Further, it was submitted that “[a]lthough indirect rule was manifested in
a variety of ways, its essence was that the acts of administration of the
colonial authorities and those of the traditional authorities were acts of a
single entity : the colonial government” (ibid., p. 1104, para. 94). The
Court did not find that the use of the island by the Masubia amounted to
acts à titre de souverain, as


      “it has not been established that the members of this tribe occupied
      the Island à titre de souverain, i.e., that they were exercising func-
      tions of State authority there on behalf of those authorities. Indeed,
      the evidence shows that the Masubia used the Island intermittently,
      according to the seasons and their needs, for exclusively agricultural
      purposes ; this use, which began prior to the establishment of any
      colonial administration in the Caprivi Strip, seems to have subse-
      quently continued without being linked to territorial claims on the
      part of the Authority administering the Caprivi . . .
         In the Court’s view, Namibia has not established with the neces-
      sary degree of precision and certainty that acts of State authority
      capable of providing alternative justification for prescriptive title, in
      accordance with the conditions set out by Namibia, were carried out
      by its predecessors or by itself with regard to Kasikili/Sedudu Island.”
      (Ibid., pp. 1105-1106, paras. 98-99.)
   17. Similarly, the Eritrea/Yemen Arbitral Tribunal found that historic
 itle could not be awarded to Yemen on the basis of activities carried out
by nomadic fishermen. In addition it did not find permanent habitation,
even if such activities were admittedly seasonal and regular, on the island
 n question :
         “The second conclusion appears to be that the manner of living on
      the Islands is equally indiscriminate : some fishermen stay on their
      boats ; others sleep on the beach ; some construct small shelters ;
      other use larger shelters ; some consider their structures ‘settlements’.
      The one thing that is clear is [sic] from the record is that there is no
      significant and permanent dwelling structure, or in fact any signifi-
      cant and permanent structure of any other kind, that has been built
      and that has been used to live in.


153

        The third conclusion is that it is not clear from the evidence, in
      spite of occasional references to ‘families’ staying on the Islands,
      whether any family life is in fact present on the Islands. Inasmuch as
      the use of the islands is necessarily seasonal, this would seem to be a
      priori inconsistent with family life in the sense of family units migrat-
      ing to a location where normal community activities continue, as for
      example with nomadic herdsmen.


         The final conclusion must be that life on the Islands, such as it is,
      is limited to the seasonal and temporary shelter for fishermen. The
      evidence shows that many of them, of both Eritrean and Yemen
      nationality appear to stay on the islands during the fishing season
      and in order to dry and salt their catch, but that residence although
      seasonal and regular, is also temporary and impermanent.” (RIAA,
      Vol. XXII (2001), p. 290, paras. 354-356.)


In the case of Pedra Branca/Pulau Batu Puteh, not even a seasonal and
 emporary habitation was established. As noted above, the Orang Laut,
being pirates, frequented Pedra Branca/Pulau Batu Puteh only for seek-
 ng “shelter and concealment”, and their activities are lawless, and besides
being incapable of reflecting display of Johor’s State authority, are in
 eality against that authority (Singapore Free Press, 25 May 1843 ; Judgment,
para. 57).



   FISHING ACTIVITIES OF ORANG LAUT AND THE CLAIM CONCERNING JOHOR’S
                             ORIGINAL TITLE


   18. To support the claim of original title, it was also suggested that the
Orang Laut regularly were engaged in fishing activities around Pedra
Branca/Pulau Batu Puteh. First, a distinction must be kept in view in the
case of nomads who may live for short periods on an island and fish in its
surrounding waters, and “sea nomads” who fish in certain areas of sea
 rom time to time which happen to surround an island on which they do
not establish even a temporary or seasonal habitation. The case of fishing
activities of the Orang Laut around Pedra Branca/Pulau Batu Puteh
clearly fell within the latter category. Moreover, the claim that fishing in
 he area of Pedra Branca/Pulau Batu Puteh constituted an activity spe-
cific to Pedra Branca/Pulau Batu Puteh is not sustainable if fishing
occurred on the high seas, as Pedra Branca/Pulau Batu Puteh and its sur-
rounding waters are situated at a distance greater than the 3-mile limit of
 he territorial sea of the Sultanate of Johor. Second, the evidence pleaded
cannot in any way be treated as acts à titre de souverain as there is no

154

evidence that the acts were conducted under the authority and control of
 he State of Johor or were in any way regulated by the Sultan. Here the
 est applied by the Court in the case concerning Sovereignty over Pulau
Ligitan and Pulau Sipadan is equally applicable. Rejecting the submis-
sion of Indonesia that “the waters around Ligitan and Sipadan have tra-
ditionally been used by Indonesian fishermen”, the Court observed,



     “that activities by private persons cannot be seen as effectivités if
     they do not take place on the basis of official regulations or under
     governmental authority” (Sovereignty over Pulau Ligitan and Pulau
     Sipadan (Indonesia/Malaysia), Judgment, I.C.J. Reports 2002,
     p. 683, para. 140).
Inasmuch as they are private acts, they do not offer any basis for the
claim that Johor had original title.


               CONTIGUITY AS A BASIS OF TITLE TO ISLANDS
   19. In addition, Malaysia argued that Johor should be deemed to have
 itle over Pedra Branca/Pulau Batu Puteh on the principal ground that it
 ay well within the geographical confines of its territories and islands
belonging to Johor. This is a claim that is reminiscent of claims to title on
 he basis of contiguity. However, geographical “contiguity” in and of
 tself is not a sufficient ground to establish title to territory. In the Island
of Palmas case, for example, Judge Huber, rejecting claims to territory
based on contiguity stated :


         “Although States have in certain circumstances maintained that
      islands relatively close to their shores belonged to them in virtue of
      their geographical situation, it is impossible to show the existence of
      a rule of positive international law to the effect that islands situated
      outside territorial waters should belong to a State from the mere fact
      that its territory forms the terra firma (nearest continent or island of
      considerable size). Not only would it seem that there are no pre-
      cedents sufficiently frequent and sufficiently precise in their bearing
      to establish such a rule of international law, but the alleged principle
      itself is by its very nature so uncertain and contested that even Gov-
      ernments of the same State have on different occasions maintained
      contradictory opinions as to its soundness. The principle of contigu-
      ity, in regard to islands, may not be out of place when it is a question
      of allotting them to one State rather than another, either by agree-
      ment between the Parties, or by a decision not necessarily based on
      law ; but as a rule establishing ipso jure the presumption of sover-

155

      eignty in favour of a particular State, this principle would be in con-
      flict with what has been said as to territorial sovereignty and as to
      the necessary relation between the right to exclude other States from
      a region and the duty to display therein the activities of a State. Nor
      is this principle of contiguity admissible as a legal method of dec-
      iding questions of territorial sovereignty ; for it is wholly lacking in
      precision and would in its application lead to arbitrary results.”
      (RIAA, Vol. II (1949), pp. 854-855.)




   20. Moreover, while islands within the limits of the territorial sea of a
State, according to international law, belong to the coastal State, islands
beyond such limits cannot easily be presumed to belong to that State.
The rationale for distinguishing between islands within the territorial
waters and those lying beyond can be found in the principle of the free-
dom of the high seas. This principle has been accepted since Grotius’
classic Mare Liberum, first published in 1609. It is a time-honoured cus-
 omary principle of international law and incorporated in Article 2 of the
Geneva Convention on the High Seas of 29 April 1958 which states that :
“[t]he high seas being open to all nations, no State may validly purport to
subject any part of them to its sovereignty”. Similarly, Article 87 (1) of
 he United Nations Convention on the Law of the Sea (UNCLOS) rec-
ognizes that “[t]he high seas are open to all States, whether coastal or
 and-locked”. In consequence, Article 89 of UNCLOS states that “[n]o
State may validly purport to subject any part of the high seas to its
sovereignty”.


  21. According to Derek W. Bowett, even the proposition that islands
ying within the limits of territorial waters of a State belong to that State

    “can be no more than a presumption, for not infrequently islands
    under the sovereignty of one State lie within a distance from the
    shore of another State which is less than the limit of territorial
    waters” (Derek W. Bowett, The Legal Regime of Islands in Interna-
    tional Law, 1978, p. 49).
However, with respect to islands lying beyond the territorial sea, in con-
rast, he stresses that
       “sovereignty will depend upon the same criteria as are applied to
    any land territory and, whether title is claimed to derive from some
    good root title (as by a treaty of cession) or from occupation of a res
    nullius, the claimant State must demonstrate a continuous and peace-
    ful display of sovereignty over the island territory” (ibid., p. 50).


156

  22. Similarly, another more recent study of the subject by Surya
P. Sharma concludes this to be
    “an acceptable statement of law regarding lands lying within the ter-
    ritorial waters of a state. This is also consistent with not only the
    tendency to regard such islands as part of the mainland, but also the
    practice of measuring the territorial waters of the coastal state from
    the seaward side of such islands. However, there is no rational rea-
    son for any presumption based on contiguity with respect to islands
    lying within the limits of the continental shelves or the exclusive eco-
    nomic zones which are essentially resource zones and wherein coastal
    states are not entitled to claim proprietary rights, unlike in the case
    of the territorial sea.” (Surya P. Sharma, Territorial Acquisition,
    Disputes and International Law, 1997, p. 60.)



With respect to titles to islands lying in the high seas, Sharma notes that
hey
    “will be governed by the same norms that are applied to resolve any
    territorial dispute on land, which means that the claimant state must
    fulfil the conditions underlying a continuous and peaceful display of
    sovereignty over the island territory” (ibid., p. 61).

It is also well established that it is title to the terra firma that generates
 he right to maritime zones, and not vice versa (R. Haller-Trost, The
Contested Maritime and Territorial Boundaries of Malaysia, 1998, p.
292), where the author notes that
      “[a]ccording to the principles of international law, it is the acknowl-
      edged title to the terra firma that generates the right to maritime
      zones, and not vice versa” (cf. also Beagle Channel Arbitration,
      International Legal Materials (ILM), Vol. 17 (1978), p. 644, para. 6).
   23. Against this background, there is no basis for presuming that un-
 nhabited maritime features in the middle of what undoubtedly consti-
 utes the high seas were under the sovereignty of the ancient Sultanate of
Johor-Riau-Lingga or any of its successor States in the region in the
absence of territory-specific acts à titre de souverain. As Pedra Branca/
Pulau Batu Puteh lay clearly outside the limits of the territorial sea of
Johor, Malaysia is required to show the exercise of some State authority
specific to the rock, how so ever symbolic that exercise might be.
   24. Equally, the claim of Malaysia that the Orang Laut regularly con-
ducted traders to the port of Johor cannot by itself lead us to the conclu-
sion that Johor enjoyed sovereignty over Pedra Branca/Pulau Batu Puteh
as these activities are not shown to have been conducted with reference to
Pedra Branca/Pulau Batu Puteh. Malaysia also suggested that there was
evidence that the Temenggong of Johor took action to deal with piracy
157

and that such action earned him appreciation from the British authori
 ies. In this connection there is a report concerning a ceremony in which
Governor Butterworth awarded the Temenggong a sword in appreciation
of his efforts at suppressing piracy (Memorial of Malaysia, Vol. 3,
Ann. 52 ; Straits Times, 5 Sept. 1846). Malaysia claimed that “[t]he
Temenggong’s activities against piracy constitute a manifestation of
Johor’s exercise of sovereignty in the region under consideration” (Memo-
rial of Malaysia, p. 68). It is worth noting, as has been pointed out by one
commentator, that “[f]or the purposes of international law, piracy can
 ake place only within clearly prescribed locations, those being the high
seas or a place outside the jurisdiction of any State” (Scott Davidson,
“Dangerous Waters : Combating Maritime Piracy in Asia”, Asian Year-
book of International Law, Vol. 9 (2000), p. 14). Accordingly, there is no
merit in the argument advanced by Malaysia. Besides, Johor’s display of
power over the Orang Laut appeared to have as its objective the suppres-
sion of their piratical activities, the suppression of piracy being the right
of every State for which it enjoys universal jurisdiction. In other words,
 hese were not activities a State regulates in pursuance of the exercise of
 ts function as a State on the basis of exclusive authority and control over
 ts loyal and obedient subjects.



   25. In view of the above, the nature of ties that existed, and the fre-
quency of visits to the rock by the Orang Laut, cannot possibly be
regarded as satisfactory or sufficient for establishing the ancient original
 itle of the Sultanate of Johor. Malaysia could not show that the Sultan
of Johor had even a notional possession of Pedra Branca/Pulau Batu
Puteh to sustain the claim of original title based on immemorial posses-
sion. It is abundantly clear from the above that Malaysia did not dis-
charge the kind of proof that it ought to have discharged in accordance
with well-established principles of evidence required by international tri-
bunals and this Court in various cases where claims concerning original
 itle were at issue.

   26. In sum, the evidence submitted by Malaysia concerning the activi-
 ies of the Orang Laut is not impressive, as some of the acts cited, for
example indicating their loyalty and allegiance to the Sultan of Johor,
were not specific to the assertion of sovereignty of Johor over Pedra
Branca/Pulau Batu Puteh. Some of the other activities like fishing do not
add weight to Johor’s claim as they are private activities. Even though
 he Orang Laut were stated to have visited Pedra Branca/Pulau Batu
Puteh frequently, they were reported to have gone there for “shelter and
concealment” and did not establish even a seasonal habitation there.

  27. Accordingly, at the time when Britain took possession of Pedra
Branca/Pulau Batu Puteh in 1847, for the purpose of construction of the

158

Horsburgh lighthouse, the status of Pedra Branca/Pulau Batu Puteh
remained indeterminate. As a matter of fact, as of 1847, neither Johor
nor Britain showed any interest over the rock and did not view it as wor-
 hy of acquisition of sovereignty ; and it was regarded as uninhabitable
besides being a tiny, barren and uninhabited rock. In that sense of the
 erm, the legal status of Pedra Branca/Pulau Batu Puteh in 1847 could,
 ollowing the test laid down by the Court in the Western Sahara case
 Western Sahara, Advisory Opinion, I.C.J. Reports 1975, p. 39, para. 79),
 egitimately be regarded as res nullius, as it was not claimed and hence
belonged to no one.
   28. However, considering the fact that the rock was a well known
maritime feature and very much a terra cognita lying well within the
broad confines of Johor’s territorial domain (Judgment, paras. 59 and
61), it is reasonable to assume that Johor discovered Pedra Branca/Pulau
Batu Puteh before any other State did. Accordingly, in the absence of any
other competing claim (ibid., para. 62), Johor could be said to hold an
 nchoate title to Pedra Branca/Pulau Batu Puteh. As such, a better view
appears to be that Pedra Branca/Pulau Batu Puteh was not terra nullius
at the time the British took possession in 1847. The title to Pedra Branca/
Pulau Batu Puteh, as noted by the Court in the frontier dispute between
Burkina Faso and Mali, in the event would turn upon an evaluation of
 he effectivités of the respective parties. The Court noted : “In the event
 hat the effectivité does not co-exist with any legal title, it must invariably
be taken into consideration.” (Frontier Dispute (Burkina Faso/Republic
of Mali), Judgment, I.C.J. Reports 1986, p. 587, para. 63.) This conclu-
sion leads us to observe that as of 1847 both Johor and Britain were rela-
 ively on equal plane for the purpose of establishing their claims to that
rock, Johor having to establish sufficient State authority and
control to perfect its title and Britain having to exhibit acts à titre de
souverain in an open, peaceful and continuous manner, unopposed by
Johor/Malaysia or any other Power, to establish its title over Pedra
Branca/Pulau Batu Puteh on the basis of effective possession and
occupation.




        DISCOVERY CONFERS ONLY INCHOATE TITLE TO TERRITORY

   29. It needs no special emphasis to note that an inchoate title requires,
 n order to be transformed into a proper title, perfection through conduct
à titre de souverain relative to the nature of the territory involved. That
 his is an established norm, is evident from the fact that even in the age of
discovery, which was a prelude to the period of colonialism, it was rec-
ognized as a principle of international law. Rejecting the then claims of
Spain and the view of a minority of writers which believed that in the

159

sixteenth century discovery alone was capable of conferring title to terri-
 ory, one influential work was able to assert, on the basis of an extensive
survey of authorities including Spanish sources, that


         “[T]he author trusts that these results will once and for all put an
      end to the frivolous and uncritical acceptance by law writers of the
      idea that discovery can give any shadow of right, and that they will
      move historians to abandon the fantastic picture of Spain seeking to
      exclude the rest of Europe from the new world by setting up merely
      a right by discovery to regions which she did not in fact control.”
      (See Julius Goebel, The Struggle for the Falklands Islands, 1927,
      p. xii ; see also Phillip C. Jessup, “The Palmas Island Arbitration”,
      The American Journal of International Law (AJIL), Vol. 22 (1928),
      p. 739.)
   30. This is confirmed by Max Huber, the Arbitrator in the Island of
Palmas case. Even though he found that the island in dispute was
first discovered by Spain, he held that it only acquired an inchoate title
which it had not perfected within a reasonable time. In any case, in
his view, even if the inchoate title persisted, it could not prevail over
“continuous and peaceful display of territorial sovereignty (peaceful
 n relation to other States)” (RIAA, Vol. II (1949), p. 839). The
Arbitrator in this celebrated case, accepting the arguments of the
Netherlands, also held that

      “a distinction must be made between the creation of rights and the
      existence of rights. The same principle which subjects the act creative
      of a right to the law in force at the time the right arises, demands
      that the existence of the right, in other words its continued manifes-
      tation, shall follow the conditions required by the evolution of law.”
      (Ibid., p. 845.)
Accordingly, he concluded :
         “For these reasons, discovery alone, without any subsequent act,
      cannot at the present time suffice to prove sovereignty over the
      Island of Palmas (or Miangas) ; and in so far as there is no sover-
      eignty, the question of an abandonment properly speaking of sov-
      ereignty by one State in order that the sovereignty of another may
      take its place does not arise.” (Ibid.)


  LONG, CONTINUOUS AND PEACEFUL EXERCISE OF STATE SOVEREIGNTY
                     BY BRITAIN SINCE 1847

  31. Since its presence on that rock, during the next 130 years or more,
Britain and Singapore performed activities which could properly be

160

regarded as acts à titre de souverain which went far beyond the mere
management of the lighthouse (Judgment, para. 274). The entire space of
 he rock was utilized by Britain and Singapore through the construction
of the lighthouse and other facilities. Accordingly, the administration of
 he lighthouse is no different from the administration of the island itself
and the same may be characterized as conduct à titre de souverain. Dur-
 ng this entire period, the activities and exercise of State functions by
Britain and Singapore were not opposed by Johor. Moreover, Johor even
accepted and complied with them. Malaysia’s silence may be taken as
acquiescence or recognition of British and later Singapore’s sovereignty
over the island.

   32. Activities of Britain/Singapore which constitute conduct manifest-
 ng State authority and which are not indispensable to the management
of the lighthouse are many. Some examples may usefully be noted : the
 nstallation of military equipment on the island between 1976 and 1977,
Singaporean police and security activities on and in the vicinity of Pedra
Branca/Pulau Batu Puteh, Singapore’s exclusive control of visits to the
 sland including permits given by the Singaporean authorities in 1974 and
1978 to Malaysian officials wishing to visit Pedra Branca/Pulau Batu
Puteh, and investigations by Singaporean authorities concerning naviga-
 ional hazards and shipwrecks in the territorial waters of Pedra Branca/
Pulau Batu Puteh (ibid., para. 275).

   33. Similarly, Johor consistently regarded Pulau Pisang as an island
under its sovereignty, while it did not display such impression with
respect to Pedra Branca/Pulau Batu Puteh. Johor considered making
financial contributions for the operation of the lighthouse at Pulau Pis-
ang. In 1952, it even considered taking over the management of the light-
house from the hands of the Straits Settlement Authority of Britain. It
asked for the lowering of the marine ensign which the United Kingdom
had hoisted over the lighthouse at Pulau Pisang, as it considered the fly-
 ng of the ensign was not consistent with its sovereignty. Singapore offi-
cials visiting the Pulau Pisang lighthouse were required to carry travel
documents, while Singapore officials visiting Pedra Branca/Pulau Batu
Puteh carried no such documents. More importantly, Johor concluded a
 ease agreement to settle the terms and conditions of its grant of Pulau
Pisang to Britain to operate the lighthouse there. Similarly specific
arrangements were made or contemplated for the construction of light-
houses on Cape Rachado and Pulau Aur (not in fact constructed) between
 he Governor of the Straits Settlement and the Sultan (ibid., para. 139).

   34. Compared to its very careful treatment of the management of the
 ighthouse on Pulau Pisang, which in every respect sought to preserve
and manifest its sovereignty over the same, the manner in which Johor
considered the operation of the lighthouse at Pedra Branca/Pulau Batu
Puteh signifies recognition of Johor/Malaysia of the sovereignty of Brit-

161

ain/Singapore over Pedra Branca/Pulau Batu Puteh. First, Malaysia could
not show that there was ever a document establishing that Johor gave
permission to Britain to construct the lighthouse at Pedra Branca/Pulau
Batu Puteh. Johor did not attempt to specify conditions for the British
operation of the Horsburgh lighthouse. This is rather odd and difficult to
understand, particularly because, as the Court noted, elaborate arrange-
ments between the sovereign of the territory where a lighthouse was to be
operated and the European States governing the construction of light-
houses were quite common during that period (Judgment, para. 144).
Further, Johor did not consider it necessary to object to the flying of the
British marine ensign at Pedra Branca/Pulau Batu Puteh. Finally, in the
1950s, Johor authorities did not contemplate taking over the manage-
ment of the lighthouse on Pedra Branca/Pulau Batu Puteh themselves,
even when they considered seriously such a possibility in the case of the
 ighthouse at Pulau Pisang.


   35. In addition, that Johor did not consider itself to be the sovereign
of Pedra Branca/Pulau Batu Puteh is confirmed beyond doubt when, in
1953, in response to a specific clarification sought by Singapore, Johor/
Federated Malaysia, at the level of their acting Secretary of State,
expressly stated that Johor did not claim any ownership over Pedra
Branca/Pulau Batu Puteh. Singapore specifically sought the clarification
 n connection with its proposed move to declare territorial waters around
Pedra Branca/Pulau Batu Puteh. It also indicated that, while there was a
 ease agreement with Johor setting out the conditions under which Sing-
apore was managing the lighthouse at Pulau Pisang, they did not have
any record linking the management of Pedra Branca/Pulau Batu Puteh
 ighthouse and the rock itself to a similar lease or grant from Johor. The
clarification sought by Singapore was also noteworthy for its express re-
 teration of the long, peaceful and open control of Pedra Branca/Pulau
Batu Puteh for over 130 years. It also noted as a consequence that it con-
sidered itself as having acquired rights under international law over the
same. In view of this, it cannot be argued that the authorities of Johor
were only referring to ownership and not sovereignty over Pedra Branca/
Pulau Batu Puteh. It is clear that the nature of the clarification sought
and needed to be given to Singapore pertained to the sovereignty over
Pedra Branca/Pulau Batu Puteh. Accordingly, even if they used the term
“ownership” in their reply, Johor/Federated Malaysian authorities must
be deemed to have understood the same in terms of sovereignty.


   36. Johor’s categorical reply only confirmed Singapore’s sovereignty
over the rock. Accordingly, having received confirmation of their sover-
eignty and entitlement to declare territorial waters around Pedra Branca/
Pulau Batu Puteh, Singapore did not consider it necessary to take any
 urther action to confirm the same. It was a different matter that they did

162

not take any action on the matter of declaration of territorial waters
around Pedra Branca/Pulau Batu Puteh for reasons of State policy
 noted in paragraph 225 of the Judgment).
  37. The chain of events as noted above, and the long, open and peace-
 ul display of State authority of Singapore over Pedra Branca/Pulau Batu
Puteh for over 100 years in the absence of any challenge or protest or
counter-claim of sovereignty by Johor or Malaysia, clearly and unmis-
 akably lead us to the conclusion that effectivités of Singapore, being
superior and unchallenged, prevail over any inchoate title Johor might
have had as of 1847.

  38. Singapore was correct when it did not consider it necessary to
 nvoke prescription as the root of its title because its possession of Pedra
Branca/Pulau Batu Puteh in 1847 was regarded by it as “lawful”. In any
case, Britain’s possession of Pedra Branca/Pulau Batu Puteh in 1847 was
not “adverse”, inasmuch as Johor had only an inchoate title which was
not perfected. Johor/Malaysia, during this long period of 130 or more
years, did not consider it necessary to have that inchoate title perfected.
This conduct or lack of action on the part of Johor, particularly in the
 ace of the sustained bid on the part of Britain to exhibit, gradually over
a period of time, sovereignty over Pedra Branca/Pulau Batu Puteh, is
material and leaves Johor without any basis to maintain the claim of
original title. The inaction and omissions of Johor in this case are similar
 o the case of Spain which “lost her title to the Island of Palmas — if she
ever had it — through not sufficiently manifesting her title in the face of
growing competition from the Netherlands” (see D. H. N. Johnson,
“Consolidation as a Root of Title in International Law”, Cambridge Law
Journal, 1955, p. 225). Again, the conduct of Johor and Malaysia is in
direct contrast to the immediate steps France took to assert her title over
 he Clipperton Island as soon as it was challenged in 1897, although it
did not display sovereignty over the island for over 40 years after acquir-
 ng it by discovery in 1858 (ibid., p. 225).



  39. Nevertheless, as Malaysia based its case on the existence of the
original title which, in the view of the Court, Johor had, the totality of
evidence considered by the Court in this case revolved around, as noted
by a commentator referring to the main message of the Court in the Min-
quiers and Ecrehos case, “the importance of effective possession, as
opposed to an abstract title,” (ibid., p. 221). The Court in that case noted
 hat

      “any definitive conclusion as to the sovereignty over the Ecrehos and
      the Minquiers . . . must ultimately depend on the evidence which
      relates directly to the possession of these groups” (Minquiers and Ecre-
      hos (France/United Kingdom), Judgment, I.C.J. Reports 1953, p. 55).

163

Applying this yardstick, Singapore could be said to have consolidated its
 itle through maintenance or manifestation of sovereignty. Through its
effective possession and active display of sovereignty, Singapore thus not
only acquired the title over Pedra Branca/Pulau Batu Puteh but main-
 ained it without any interruption. This is the conclusion the Court
reached, according to which by 1980 sovereignty over Pedra Branca/Pu-
 au Batu Puteh had passed on to Singapore (Judgment, paras. 276 and
277).
   40. Given my view that Singapore had sovereignty over Pedra Branca/
Pulau Batu Puteh which it acquired during a course of time after it took
possession in 1847 and maintained it without any interruption, and that
at no stage Johor had any real original title to it, I disagree with the con-
clusion of the Court that sovereignty over Middle Rocks belongs to
Malaysia. The Court’s view is entirely based on the finding that Johor
had original title to Middle Rocks which it did not lose. If I did not find
enough evidence to hold that Johor ever had original title over Pedra
Branca/Pulau Batu Puteh, I find no evidence whatsoever to hold that
Johor and hence Malaysia had such a title over Middle Rocks, which lies
within 200 m from Pedra Branca/Pulau Batu Puteh. The Parties did not
adduce any evidence on their conduct relative to Middle Rocks or South
Ledge, compared to the evidence they submitted to establish their titles
over Pedra Branca/Pulau Batu Puteh. In comparison to Middle Rocks,
South Ledge is a low-tide elevation. It is within 2.4 nautical miles from
Pedra Branca/Pulau Batu Puteh. Accordingly, as they lie within the
 ormer customary 3-mile limit of the territorial waters of Pedra Branca/
Pulau Batu Puteh, and as Singapore has exercised sovereign authority
over the waters surrounding Pedra Branca/Pulau Batu Puteh, in my view,
 t has sovereignty over both Middle Rocks and South Ledge.




   41. In spite of the above, I have no objection to the conclusion of the
Court that sovereignty over South Ledge need not be decided outright
here and now. The same could be settled as part of the delimitation of
 erritorial sea limits among concerned States, possibly Singapore, Malay-
sia and Indonesia, which appear to have overlapping territorial sea of 12
nautical miles each in the area.


                                (Signed) Pemmaraju SREENIVASA RAO.




164

